         Case 1:18-cr-00333-JGK Document 195 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                             18 Cr. 333 (JGK)

               v.
                                                      NOTICE OF DEFENDANT’S
 AKSHAY AIYER,                                        MOTION FOR A JUDGMENT OF
                                                      ACQUITTAL OR, IN THE
               Defendant.                             ALTERNATIVE, FOR THE
                                                      DECLARATION OF A MISTRIAL OR
                                                      A NEW TRIAL



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

December 20, 2019, Defendant Akshay Aiyer, by his attorneys, moves before the Honorable

John G. Koeltl of the United States District Court for the Southern District of New York, 500

Pearl Street, New York, New York, for an Order granting Defendant’s Motion for a Judgement

of Acquittal, or, in the Alternative, for the Declaration of a Mistrial or a New Trial.



Dated: December 20, 2019
       New York, New York


                                       By:     /s/ Martin Klotz
                                               WILLKIE FARR & GALLAGHER LLP
                                               Martin Klotz
                                               Joseph T. Baio
                                               Jocelyn M. Sher
                                               Samuel M. Kalar
                                               787 Seventh Avenue
                                               New York, New York 10019
                                               T: (212) 728-8000

                                               Attorneys for Defendant Akshay Aiyer
